United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Auburn, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-736
Issued: September 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal from the November 30, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied disability
compensation for a specific period. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant was disabled from April 19 to May 19, 2007 as a result of
her accepted employment injury.
FACTUAL HISTORY
On December 4, 2006 appellant, then a 44-year-old rural letter carrier, filed a claim for
compensation alleging that the pain in her shoulders, upper back and hands was a result of her
federal employment: “Pain started on a heavy mail day and would go away with Tylenol. At
first only hurt when I cased mail. Then became worse and I would have pain when I delivered
mail also. On 11-29-06 after two days of snow I was ordered to take all the mail and I have not

stopped hurting.” The Office accepted her claim for bilateral shoulder impingement syndrome.
Appellant received compensation for temporary total disability through April 18, 2007.
On April 18, 2007 Dr. Richard Martin, the attending orthopedic surgeon, reported that
appellant had very good range of right shoulder motion, near full compared to the left. He noted
that impingement signs were minimal and that rotator cuff strength was full with minimal
discomfort. Dr. Martin stated: “Impingement syndrome improving with physical therapy. At
this point, I would recommend a work conditioning and hopefully we can get her back to work
after one month of that. We will set that up for her and I will see her back in followup in one
month to see how she is doing.”
On the same day that it received Dr. Martin’s April 18, 2007 report, the Office also
received an April 20, 2007 report on a different patient, named Diane. About this patient he
stated: “Diane is now approximately two months out from her shoulder arthroscopy and
subacromial decompression. She is doing remarkably well. She has regained all of her motion
and she is working on her strength and endurance and is feeling very well and wants to return to
work.” Dr. Martin found full range of motion and negative impingement signs. He noted a lack
of endurance compared to the left “but otherwise, she has no pain or any other problems.”
Dr. Martin sent his patient Diane back to work full duty but limited her to eight hours a day:
“No overtime for the next month or so.” He advised her to continue doing her physical therapy
to improve her endurance.
On or about October 18, 2007 appellant filed a claim for disability from April 19 to
May 19, 2007. On October 22, 2007 the Office requested additional information to support her
claim, including medical evidence establishing disability for work during the entire period. It
noted that her orthopedic surgeon, Dr. Martin, had released her to full duty on April 20, 2007.
The Office field nurse obtained documentation that Dr. Martin completed in March and
April 2007 keeping appellant off work. This included an April 18, 2007 duty status report
indicating that appellant was unable to perform regular work, as well as a physical status report
appearing to indicate that appellant was off work for an estimated one month following her last
treatment on April 18, 2007.1 The field nurse sent copies of these documents to the Office in
October 2007.
In a decision dated November 30, 2007, the Office denied appellant’s claim for disability
compensation for the period April 19 to May 19, 2007. It noted that it had received no new
supporting medical documentation from appellant or her physician establishing disability during
the period claimed. The Office found that Dr. Martin had released appellant to full duty on
April 20, 2007.

1

The copy of the physical status report is so light, the dates are difficult to read and the physician’s signature is
nearly invisible.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.3
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence.4 For each period of disability
claimed, the claimant has the burden of proving that she was disabled for work as a result of her
accepted employment injury.5 Whether a particular injury causes an employee to become
disabled for work, and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial evidence.6
ANALYSIS
Appellant claimed compensation for disability from April 19 to May 19, 2007. The
Office denied her claim on the grounds that it received no medical documentation establishing
disability during this period and that Dr. Martin released appellant to full duty on April 20, 2007.
The Board finds that the evidence of record does not support the Office’s decision.
As for appellant’s release to full duty on April 20, 2007, the Office has mistaken the
identity of appellant with another patient of Dr. Martin. Dr. Martin examined appellant on
April 18, 2007, recommended a work conditioning program and reported that “hopefully we can
get her back to work after one month of that.” He indicated that she would be off work for about
a month, which is consistent with her claim. The April 20, 2007 report that the Office mentions
in its November 30, 2007 decision does not pertain to appellant. It relates to another of
Dr. Martin’s patients, a patient named Diane. The Office overlooked the patient identification
and the fact that appellant had not yet undergone shoulder surgery. It did not question why
Dr. Martin would reexamine appellant after only two days or why he would abandon his
recommendation for work hardening. Due to this oversight, the Board finds that Dr. Martin’s
April 20, 2007 report provides no basis for denying appellant’s claim.
As for receiving no supporting documentation, the Office field nurse reported in
October 2007 that she forwarded medical reports Dr. Martin had completed in March and
April 2007 keeping appellant off work. This included a duty status report dated April 18, 2007
indicating, consistent with his April 18, 2007 narrative report, that appellant was unable to
perform regular work. This also included a physical status report that appears to keep appellant
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

David H. Goss, 32 ECAB 24 (1980).

6

Edward H. Horton, 41 ECAB 301 (1989).

3

off work for one month following her April 18, 2007 examination, again, consistent with
Dr. Martin’s April 18, 2007 narrative stating he would follow up with appellant in one month to
see how she was doing. The Office did not address this evidence when it denied appellant’s
claim for compensation.
The Board will set aside the Office’s November 30, 2007 decision and remand the case
for a proper adjudication of the evidence submitted. Following such further development of the
medical evidence as may be necessary, the Office shall issue an appropriate final decision on
appellant’s claim for compensation from April 19 to May 19, 2007.
CONCLUSION
The Board finds that this case is not in posture for decision. The Office did not properly
consider the evidence submitted. Further action is therefore warranted.
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: September 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

